Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39440 Page 1 of 17



 1 NICOLA A. PISANO, CA Bar No. 151282
     NicolaPisano@eversheds-sutherland.com
 2 JOSE L. PATIÑO, CA Bar No. 149568
 3   JosePatino@eversheds-sutherland.com
   JUSTIN E. GRAY, CA Bar No. 282452
 4    JustinGray@eversheds-sutherland.com
   SCOTT A. PENNER, CA Bar No. 253716
 5   ScottPenner@eversheds-sutherland.com
 6 EVERSHEDS     SUTHERLAND (US) LLP
   12255 EL CAMINO REAL, SUITE 100
 7 SAN DIEGO, CALIFORNIA 92130
   TELEPHONE:       858.252.6502
 8 FACSIMILE:       858.252.6503
 9 Attorneys for Defendants and Counter-Plaintiffs
   ESET, LLC and ESET, SPOL. S.R.O.
10
11                        UNITED STATES DISTRICT COURT
12                      SOUTHERN DISTRICT OF CALIFORNIA
13 FINJAN, INC.,                             Case No. 3:17-cv-0183-CAB-BGS
14           Plaintiff,                      ESET, LLC AND ESET, SPOL. S.R.O.’S
                                             MEMORANDUM IN SUPPORT OF
15            v.                             RENEWED MOTION FOR SUMMARY
                                             JUDGMENT OF PROSECUTION
16 ESET, LLC, et al.,                        HISTORY DISCLAIMER FOR U.S.
                                             PATENT NO. 6,154,844
17           Defendants.
                                             Judge:   Hon. Cathy Ann Bencivengo
18
19                                           PER CHAMBERS RULES, NO ORAL
     AND RELATED COUNTERCLAIMS.              ARGUMENT UNLESS SEPARATELY
20                                           ORDERED BY THE COURT
21
22
23
24
25
26
27
28

                                                                             17cv0183
     45111396.4
Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39441 Page 2 of 17



1                                                TABLE OF CONTENTS
2
                                                                                                                        Page
3 I.          INTRODUCTION .................................................................................................. 1
4 II.         THE ’844 PATENT AND PROSECUTION HISTORY ....................................... 1
5             A.       The Disclosure of the ’844 Patent ................................................................ 1
6             B.       The Asserted Claims of the ’844 Patent ....................................................... 4
7             C.       Construction of the Terms of the Asserted Claims ...................................... 4
8             D.       Prosecution History of the ’844 Patent ........................................................ 6
9 III.        ARGUMENT ........................................................................................................ 10
10 IV.        CONCLUSION..................................................................................................... 13
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                i                                                    17cv0183
     45111396.4
Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39442 Page 3 of 17



 1                                           TABLE OF AUTHORITIES
 2
                                                                                                                     Page(s)
 3
      Cases
 4
   Area 55, Inc. v. Celeras LLC,
 5
      No. 09-CV-2755-H (NLS), 2011 U.S. Dist. LEXIS 74157
 6    (S.D. Cal. May 27, 2011) .............................................................................................. 11
 7 F5 Networks, Inc. v. Radware, Inc.,
 8    No. 17-cv-03166-VC, 2018 U.S. Dist. LEXIS 198969
      (N.D. Cal. Nov. 19, 2018)............................................................................................. 11
 9
   Omega Eng’g, Inc. v. Raytek Corp.,
10
      334 F.3d 1314 (Fed. Cir. 2003) .................................................................................... 10
11
   Purdue Pharma L.P. v. Endo Pharms. Inc.,
12    438 F.3d 1123 (Fed. Cir. 2006) .................................................................................... 11
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                              ii                                                 17cv0183
      45111396.4
Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39443 Page 4 of 17



 1 I.         INTRODUCTION
 2            Pursuant to this Court’s Minute Order of July 23, 2020 (D.I. 802), ESET, spol.
 3 s.r.o. and ESET, LLC (collectively, “ESET”) file this renewed motion for summary
 4 judgment that the asserted claims of U.S. Patent No. 6,154,844 (“the ’844 patent”)
 5 cannot, as a matter of law, be construed to cover network gateways as alleged by Finjan.
 6            The disclosure of the ’844 patent and its prosecution history dictate this
 7 conclusion because Finjan expressly amended its claims to differentiate the “inspector”
 8 from the network gateway described in the “Ji” reference and further to require that the
 9 inspector link the DSP to the Downloadable before the web server makes the
10 Downloadable available to web clients. In so doing, Finjan evidenced a clear and
11 unmistakable intent to disclaim coverage by claims 1 to 21 of a network gateway.
12 Moreover, only the inspector of the ’844 patent described in Figures 1 and 6 “links” a
13 DSP to a Downloadable – this functionality is never ascribed to a network gateway.
14 II.        THE ’844 PATENT AND PROSECUTION HISTORY
15            A.    The Disclosure of the ’844 Patent
16            Figures 1 and 6 of the ’844 patent, reproduced below, correspond to the inventions
17 recited in claims 1 and 15.
18
19
20
21
22
23
24
25
26
27
28

                                                 1                                    17cv0183
     45111396.4
Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39444 Page 5 of 17



 1            In Figure 1, web server 185 is connected to external computer network 105 (the
 2 Internet) and hosts web page data 190. Web server 185 responds to a request from web
 3 client 135 to retrieve a Downloadable from web server 185 via external computer
 4 network 105, network gateway 135, and internal computer network 115. Figure 6
 5 describes the “method for attaching a Downloadable security profile to a Downloadable
 6 in accordance with the present invention.” ’844 patent at 3:20-23. In accordance with
 7 that method, developer 120 first creates a Downloadable and then transmits it to
 8 inspector 125.       See id. at Figs. 1, 6 and 8:36-47.     Inspector 125 includes content
 9 inspection engine 160 that analyzes a Downloadable to generate a DSP and attaches the
10 DSP to the Downloadable. Id. at 3:66-4:4. The linked Downloadable is then transmitted
11 by inspector 125 to web server 185 for addition to web page data 190. Id. at 5:3-6.
12            Figure 6 describes the method by which inspector 125 inspects a Downloadable.
13 As a first step, an uninspected Downloadable is sent to inspector 125 at step 620. Id. at
14 8:47-48. Next, the inspector analyzes the Downloadable to generate a DSP, at step 625,
15 and attaches the DSP to the Downloadable, at step 630. Id. at 8:49-66. Once the
16 inspector creates and links the DSP to the Downloadable, the completed Downloadable
17 is “forward[ed] … to the web server 185 for addition to web page data 190 and web
18 engine deployment.” Id. at 9:13-15. The ’844 patent explains that “web client 175 [sic,
19 135] can access the web page data 190 and thus can retrieve the … Downloadable,” i.e.,
20 after the Downloadable is hosted on web server 185. Id. at 9:16-18.
21            The web server of the ’844 patent is a specific server, i.e., web server 185 that
22 hosts the Downloadable. The specification teaches that “Figure 8 is a block diagram
23 illustrating details of the web server 185.” Id. at 10:25-26. The “web server” is the
24 server in the web that contains the web engine, the web page data, and to which the
25 Downloadables are deployed. See id. at Fig. 8, 10:39-45; see also id. at 5:3-6 and 9:11-
26 16. No other system component, such as network gateway 110 or computer client 130,
27 that a Downloadable transits during download, qualifies as a web server. This is so
28 because the ’844 patent provides no disclosure of a network gateway as performing the

                                                2                                    17cv0183
     45111396.4
Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39445 Page 6 of 17



 1 functions attributed to inspector 125 or web server 185.
 2            By comparison, the ’844 patent describes that network gateway 110 or computer
 3 client 130 may include a network protection engine (“NPE”) 135 or a computer
 4 protection engine (“CPE”) 180, respectively, but neither of these links a DSP to a
 5 Downloadable.         Specifically, the ’844 patent describes that “[i]f the incoming
 6 Downloadable does not include a signed inspected Downloadable 195, then each of the
 7 network protection engine 135 and the computer protection engine 180 must generate
 8 the DSP, and compare the DSP against local security policies (535, FIG. 5).” Id. at
 9 5:28-33 (emphasis added). “FIG. 5 is a block diagram illustrating details of a generic
10 protection engine 500, which exemplifies each of the network protection engine 135 and
11 the computer protection engine 180.” Id. at 7:41-43. The ’844 patent describes that
12 generic protection engine 500 intercepts incoming Downloadables (i.e., Downloadable
13 files) for inspection, and determines whether the Downloadable can be trusted in one of
14 two ways: (1) by comparing the Downloadable ID enclosed with the Downloadable to a
15 regenerated Downloadable ID; or (2) by using content inspection engine 525 to generate
16 a DSP that is compared against local security policies. Id. at 7:56-8:8. Importantly,
17 there is no description that NPE 135 or CPE 180 attaches or links a generated DSP to
18 the Downloadable; this explains why each of the NPE and CPE must generate a DSP to
19 compare to local security policies as noted above.
20            Figure 7 describes that, if a Downloadable arrives at network gateway 110 or
21 computer client 130 without a DSP, then NPE 135 or CPE 180 generates a DSP at step
22 750 and then compares the DSP against the local security policies at step 755. There is
23 no disclosure in the discussion of Figure 7, or indeed anywhere in the ’844 patent, that
24 the DSP generated by NPE 135 or CPE 180 is attached or in any way “linked” to the
25 Downloadable. On the contrary, Figure 7 teaches that if the newly generated DSP
26 passes all security policies at step 750, then only the Downloadable is passed to the
27 intended recipient, i.e., either through network gateway 110 or to computer client 130 by
28 re-transmission engine 540: “The content inspection engine 160 in step 760 determines

                                               3                                  17cv0183
     45111396.4
Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39446 Page 7 of 17



 1 whether each DSP 215 passes all corresponding security policies 535. If each DSP 215
 2 passes, then the local security policy analysis engine 530 in step 770 instructs the
 3 retransmission engine 540 to pass the Downloadable.” Id. at 10:14-18. Likewise, none
 4 of the network gateway claims of the ’844 patent (claims 22 to 40 and 44) that recite
 5 generating a DSP, if none is present with the received Downloadable, also recite linking
 6 of the DSP generated on-the-fly to the Downloadable. See, e.g., claims 27 and 36.
 7            B.    The Asserted Claims of the ’844 Patent
 8            The ’844 patent includes 44 claims, including independent claims 1, 15, 22, 23,
 9 32, and 41-44.         Claims 1-22 and 41-43 are directed to methods performed by an
10 inspector or inspector system. Claims 23-40 and 44 are directed to methods performed
11 by a network gateway or network gateway system. In this litigation, Finjan asserts
12 claims 1, 7, and 15 against ESET’s products.
13            Independent claim 1 recites a method performed by an inspector that performs
14 each of three required functions: (1) receiving by an inspector a Downloadable; (2)
15 generating by the inspector a first Downloadable security profile; and (3) linking by the
16 inspector the first Downloadable security profile to the Downloadable before a web
17 server makes the Downloadable available to web clients. Claim 7 depends from claim 1
18 and recites that the Downloadable includes a JavaScript script. Claim 15 is directed to
19 an inspector system comprising memory storing a rule set and a content inspection
20 engine that uses the rule set to generate a DSP and link the DSP to the Downloadable
21 “before a web server makes the Downloadable available to web clients.” In claim 15, it
22 is implicit that the inspector must first receive the Downloadable before the content
23 inspection engine can analyze it to generate the DSP or link it to the Downloadable.
24            C.    Construction of the Terms of the Asserted Claims
25            Prior to trial, the Court construed certain terms of the ’844 patent and provided the
26 following claim constructions (D.I. 195 at 3-4):
27
28

                                                  4                                     17cv0183
     45111396.4
Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39447 Page 8 of 17



 1
            Claim Term                           Court’s Construction
 2    Downloadable             a small executable or interpretable application program
 3                             which is downloaded from a source computer and run on
                               a destination computer
 4    before the web server before the Downloadable is available on a web server to
 5    makes the Downloadable be called up or forwarded to a web client
      available to web clients
 6
 7            During trial, the Court recognized that there was an unresolved dispute regarding
 8 the construction of the claim term “web server,” and more particularly, whether a
 9 “network gateway” that used ESET’s products could constitute the claimed “web
10 server”: “The issue that the Court is recognizing that has fundamentally resulted from
11 the claim construction is not the question of before, which was what we were construing,
12 but what a web server and a web client are in this case, which I have never construed.”
13 See Declaration of Declaration of Nicola A. Pisano in Support of ESET’s Renewed
14 Motions for Summary Judgment Regarding U.S. Patent No. 6,154,844 (“Pisano Decl.”)
15 Ex. A at 427:19-23. Because that construction informs the proper construction of the
16 other claim terms, Finjan’s claim amendments to distinguish over the Ji reference, and
17 the full scope of Finjan’s prosecution history disclaimer, ESET respectfully requests that
18 the Court construe the term “web server” in connection with this motion.
19            In its final written decision in IPR2019-00026 dated April 7, 2020, the Patent
20 Trial and Appeal Board construed the term “web server” under a Phillips-type district
21 court standard. In that decision, the PTAB concluded that a “web server” is “a server
22 connected to the Internet and capable of serving documents accessible by a URL on the
23 World Wide Web.” Pisano Decl. Ex. B at 18. While finding it unnecessary to decide
24 whether a “network gateway” could be a “web server,” id. at 20, the PTAB noted that as
25 described in the ’844 patent, the “web server” and “network gateway” are distinct
26 entities and “states, for example, that ‘web server 185 [is] … coupled to … external
27 computer network 105’ ([’844 patent] at 3:39–44), that ‘web server 185 … transmits the
28 Downloadable via the network gateway 110 to the computer client 130’ (id. at 5:11-13

                                                5                                    17cv0183
     45111396.4
Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39448 Page 9 of 17



 1 (emphasis added)), and that ‘communications interface 825 [of web server 185] couples
 2 the signal bus 825 to the external computer network 105’ (id. at 10:33-34).” Pisano
 3 Decl. Ex. B at 18. The PTAB cautioned that the word “web” could not simply be
 4 disregarded: “we do not find sufficient support in [the ’844 patent] for broadening ‘web
 5 server’ beyond its ordinary meaning to, in effect, read out the word ‘web.’” Id.
 6            In view of the usage of the term “web server” throughout the ’844 patent as
 7 discussed above, and Finjan’s amendments to overcome Ji, discussed infra, ESET
 8 submits that the term “web server” should be construed as “a server that serves web
 9 pages and is not a network gateway.”1
10            D.    Prosecution History of the ’844 Patent
11            The ’844 patent matured from U.S. patent application Serial No. 08/995,648, filed
12 December 22, 1997 (“the ’648 application”). Finjan contends in this case that the ’844
13 patent is entitled to an earliest filing date of November 6, 1996, the ’639 provisional
14 application. The PTAB in IPR2019-00026 rejected that contention, inter alia, because
15 the ’639 provisional application does not disclose a “web server,” and thus provides no
16 support for the limitation “before a web server makes the Downloadable available to
17 web clients.” Pisano Decl. Ex. B at 33-35. The PTAB found that the earliest effective
18 filing date for the ’844 patent is December 22, 1997.2
19            As originally filed, the ’648 application included application claims 1 and 15,
20 reproduced below (Pisano Decl. Ex. C at 65, 67):
21
22
23   1
      As noted by Finjan in its unsuccessful motion for reconsideration of this Court’s
   construction of the phrase “before a web server makes the Downloadable available to
24 web clients”, Judge Freeman in the Blue Coat case construed that phrase as “before the
   non-network gateway web server makes the Downloadable available to web clients.”
25 D.I. 188-1 at 13:1-7. Thus, it appears that even in the Blue Coat case the construction of
   “web server” was a “non-network gateway web server” or in other words “a web server
26 that is not a network gateway.” Such a construction would be dispositive of Finjan’s
   infringement claims directed to ESET’s Gateway products for the ’844 patent.
27
   2
     In view of the PTAB’s imminently sound analysis, ESET hereby renews its motion for
28 summary judgment that the earliest effective filing date of the ’844 patent is December
   22, 1997. See ESET’s accompanying motion on that subject and D.I. 483-1 at 3-7.
                                             6                                     17cv0183
     45111396.4
 Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39449 Page 10 of
                                       17


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11            In an Office action dated September 2, 1999, claims 1 and 15 were rejected as
12 anticipated by U.S. Patent No. 5,892,904. Id. at 29. In an Amendment and Response
13 filed November 23, 1999, Finjan amended claims 1 and 15 to recite that the
14 Downloadable         security   profile   “identifies   suspicious   code   in   the    received
15 Downloadable.” Id. at 23, 24.
16            In a second non-final action mailed February 8, 2000, the Examiner rejected
17 amended claims 1 and 15 as anticipated by Ji, stating (id. at 16):
18
19
20
21
22
23
24
25
26
27
28

                                                  7                                       17cv0183
     45111396.4
 Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39450 Page 11 of
                                       17


 1            In a further Amendment and Response filed June 16, 2000, Finjan amended
 2 claims 1 and 15, reproduced below, to specify not only that the steps of generating a
 3 DSP and linking the DSP to the Downloadable were performed by the inspector, but
 4 that these steps were performed before a web server makes the Downloadable available
 5 to web clients (id. at 8):
 6
 7
 8
 9
10
11
12
13
14
15
16
17            In the Remarks portion of its Response, Finjan characterized its invention as
18 having distinct components for the inspector and the network gateway (id. at 11):
19            Before discussing the rejections of the claims, a brief review of an
              embodiment of Applicant's invention is helpful. A system includes an
20
              inspector for generating and linking a Downloadable security profile to a
21            Downloadable before a web server makes the Downloadable available to
              web clients. The system also includes a network gateway which examines
22
              the Downloadable security profile for security policy violations if the
23            Downloadable security profile is deemed trustworthy.
24 It is nonsensical for Finjan to have argued that its system included an inspector and also
25 a network gateway if those two distinct elements are the same thing.
26            Finjan’s remarks then distinguished the claimed inspector from the network
27 gateway disclosed in Ji, resulting in allowance of the ’648 application (id.):
28

                                               8                                    17cv0183
     45111396.4
 Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39451 Page 12 of
                                       17


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15            As set forth above, Finjan distinguished Ji as performing the inspection and
16 linking on a network gateway, as opposed to the claimed inspector of claims 1 and 15,
17 which “generat[es] and link[s] a Downloadable security profile to a Downloadable
18 before a web server makes the Downloadable available to web clients.” As discussed
19 supra, there is no disclosure in the ’844 patent of NPE 135 both generating a DSP and
20 linking the DSP to the Downloadable. Instead, as described in Figure 7 and throughout
21 the ’844 patent, NPE 135 is described only as generating a DSP and comparing it to
22 local policy rules; it is never described as attaching or linking the DSP to the
23 Downloadable.
24            Finjan’s foregoing remarks further argued that “Ji does not teach generating and
25 linking the DSP to the Downloadable before the web server makes the Downloadable
26 available to web clients.” The plain meaning of this limitation is that DSP generation
27 and linking to the Downloadable must be performed before the web server makes the
28 linked Downloadable available to web clients. In the context of the network gateway of

                                                9                                   17cv0183
     45111396.4
 Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39452 Page 13 of
                                       17


 1 Ji, this limitation required that the inspector complete the linking step before the
 2 Downloadable is made available by the web server to be called up and forwarded to any
 3 other computer – thus excluding the network gateway of Ji. This is confirmed by
 4 Finjan’s argument that while in Ji “the burden of examining a Downloadable for
 5 suspicious code is always on the network gateway and must be done every time” (like
 6 the NPE 135 of network gateway 110 described in Figure 7), in “Applicant’s system,
 7 some of the burden may be transferred to the inspector, and generation of the
 8 Downloadable security profile may be performed only once.” Id. at 11. The only
 9 inspector of the ’844 patent that generates and links the DSP to the Downloadable “only
10 once” is inspector 125 of Figure 1.
11            Finjan has argued in other litigations that developer 120, inspector 125, and web
12 server 185 could be part of an integral site. ’844 patent at 3:44-52. But that disclosure
13 provides no disclosure of a network gateway having the capabilities ascribed to the
14 inspector and the web server. As noted by the PTAB in IPR2019-00026, “we do not
15 find sufficient support in [the ’844 patent] for broadening ‘web server’ beyond its
16 ordinary meaning to, in effect, read out the word ‘web.’” Pisano Decl. Ex. B at 18.
17 Rather, the only embodiments in the ’844 patent that describe a network protection
18 engine located at a network gateway, as in Figures 5 and 7, disclose that a DSP
19 generated on-the-fly is not attached to the Downloadable, but instead immediately
20 compared to local security policies to determine whether or not to pass the
21 Downloadable to the intended destination. ’844 patent at 8:6-16.
22 III.       ARGUMENT
23            The doctrine of prosecution history disclaimer precludes “patentees from
24 recapturing through claim interpretation specific meanings disclaimed during
25 prosecution.” Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir.
26 2003). “Under the doctrine of prosecution disclaimer, a patentee may limit the meaning
27 of a claim term by making a clear and unmistakable disavowal of scope during
28 prosecution. This may occur, for example, when the patentee explicitly characterizes an

                                                10                                   17cv0183
     45111396.4
 Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39453 Page 14 of
                                       17


 1 aspect of his invention in a specific manner to overcome prior art.” Purdue Pharma L.P.
 2 v. Endo Pharms. Inc., 438 F.3d 1123, 1136 (Fed. Cir. 2006). See also Area 55, Inc. v.
 3 Celeras LLC, No. 09-CV-2755-H (NLS), 2011 U.S. Dist. LEXIS 74157, at *12-13 (S.D.
 4 Cal. May 27, 2011) (holding that a patentee’s argument made in response to a rejection
 5 by the Patent Examiner that a structural limitation defined its invention and was what
 6 made its invention novel over the prior art was a clear and unmistakable disavowal of
 7 claim scope); F5 Networks, Inc. v. Radware, Inc., No. 17-cv-03166-VC, 2018 U.S. Dist.
 8 LEXIS 198969, at *1-4 (N.D. Cal. Nov. 19, 2018) (granting cross-motion for summary
 9 judgment of non-infringement and holding that a patentee’s argument during an inter
10 partes review that a particular claim term was limited to specific parameters constituted
11 prosecution history disclaimer).
12            When viewed in context, it is plain that the neither the claimed “inspector” nor the
13 claimed “web server” of claims 1 and 15 of the ’844 patent can be construed to cover a
14 network gateway. Only inspector 125 is expressly described as performing the DSP
15 generation and linking functions: there is no disclosure that a network gateway performs
16 both of these functions in the ’844 patent. The ’844 patent makes equally plain that a
17 network gateway cannot be the claimed “web server” of claims 1 and 15, because Finjan
18 specifically disclaimed such coverage in its arguments to distinguish over Ji. As used
19 throughout the disclosure of the ’844 patent, the term “web server” refers to a distinct
20 network component from a “network gateway.” See, e.g., Pisano Decl. Ex. B at 18.
21            As discussed above, to overcome the anticipation rejection based on Ji, Finjan
22 expressly argued that its inspector was a distinct and separate element from the network
23 gateway and that the DSP must be linked to the Downloadable before the web server
24 makes the Downloadable available to web clients. In so doing, Finjan unambiguously
25 (and successfully) argued to the Patent Examiner that the linking must be completed
26 before the Downloadable could be accessed by the network gateway. Finjan may not
27 now disavow the prosecution history to attempt to recapture that which it disclaimed to
28 secure issuance of the ’844 patent.

                                                 11                                    17cv0183
     45111396.4
 Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39454 Page 15 of
                                       17


 1            To the extent that Finjan intended claims 1 and 15, as originally filed, to cover the
 2 content inspection engine at the inspector, the network protection engine at the network
 3 gateway, or the computer protection engine at the computer client (and as discussed
 4 above, such breadth is unsupported in the ’844 patent), its amendments and remarks
 5 unmistakably disclaimed such coverage. After the Patent Examiner cited Ji as providing
 6 scanning and linking at a network gateway, Finjan amended its claims to specify that
 7 those functions are performed by the inspector, a distinct system component from the
 8 network gateway. For Finjan to now argue otherwise would render those amendments
 9 meaningless. Finjan’s amendments further distinguished over Ji by clarifying that the
10 inspector of claims 1 and 15 was not at the network gateway by adding the claim
11 language “before a web server makes the Downloadable available to web clients.” The
12 plain meaning of this amendment is that it required the claimed inspector to send the
13 Downloadable to the web server that makes the Downloadable available to be called up
14 and forwarded to web clients; that is, the web server in the Internet upstream of the
15 network gateway. Finjan’s arguments that all of the functions of the inspector and web
16 server can be collapsed onto the network gateway nullifies all of its amendments, lacks
17 any support in the ’844 patent, and violates the public notice function of the disclosure,
18 claims, and prosecution history.
19            Indeed, one of Finjan’s technical experts, Dr. Cole, confirmed at trial that a
20 Downloadable on the Internet can be accessed by ESET’s Gateway products only after a
21 Downloadable is made available by a web server to be called up and forwarded to web
22 clients. Thus, when the ESET network gateway downloads a Downloadable from that
23 web server, the ESET network gateway serves as a web client. Pisano Decl. Ex. A at
24 460:2-4. Finjan, however, argues that because a web client behind the ESET network
25 gateway cannot access the Downloadable until the ESET network gateway scans the file,
26 then the ESET network gateway serves as both the inspector and web server. But the
27 same is true also of Ji, which scanned and linked the DSP before the Downloadable
28 could be transmitted to the web clients behind the Ji network gateway and thus “make

                                                 12                                     17cv0183
     45111396.4
 Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39455 Page 16 of
                                       17


 1 the Downloadable available to web clients.” Thus, Finjan’s argument to this Court runs
 2 directly contrary to its argument to secure allowance of the ’844 patent, and specifically
 3 its amendments to distinguish over the inspector in the network gateway of Ji.
 4            Moreover, as discussed supra, the ’844 patent lacks any disclosure of an
 5 embodiment in which the inspector and web server are co-located at a network gateway.
 6 The ’844 patent does not describe ‘linking” of a DSP generated on-the-fly to a
 7 Downloadable that arrives without a DSP. Instead, Figure 7 describes in steps 750, 755,
 8 and 760 that the generated DSP is immediately compared to the local security policies to
 9 determine whether to pass the Downloadable to its intended destination.
10            Finjan’s attempt to collapse all of the functionality of the claimed “inspector” and
11 “web server” of claims 1 and 15 into software located at the network gateway finds no
12 support in the ’844 patent. Moreover, Finjan’s express disclaimer of scope for claims 1
13 and 15 as covering a network gateway in view of Ji, as set forth above, requires that the
14 term “web server” in those claims be construed as “a server that serves web pages and is
15 not a network gateway.” This construction is required so that the claimed inspector can
16 transmit the linked Downloadable to the web server before the Downloadable is
17 available on the web server to be called up and forwarded to web clients, including the
18 network gateway of Ji. As discussed above, the amendments to claims 1 and 15 made
19 by Finjan to distinguish its alleged invention from the network gateway in Ji provide a
20 compelling case for application of prosecution history disclaimer.
21 IV.        CONCLUSION
22            For all the foregoing reasons, summary judgment that the asserted claims of the
23 ’844 patent cannot be construed to cover network gateways should be granted.
24
25
26
27
28

                                                 13                                    17cv0183
     45111396.4
 Case 3:17-cv-00183-CAB-BGS Document 807-1 Filed 08/21/20 PageID.39456 Page 17 of
                                       17


1 Dated: August 21, 2020              Respectfully submitted,
2                                     EVERSHEDS SUTHERLAND (US) LLP
3
4
5                                     /s/ Nicola A. Pisano
                                      NICOLA A. PISANO, CA Bar No. 151282
6                                         NicolaPisano@eversheds-sutherland.com
                                      JOSE L. PATIÑO, CA Bar No. 149568
7                                         JosePatino@eversheds-sutherland.com
                                      JUSTIN E. GRAY, CA Bar No. 282452
8                                         JustinGray@eversheds-sutherland.com
9                                     SCOTT A. PENNER, CA Bar No. 253716
                                          ScottPenner@eversheds-sutherland.com
10                                    12255 EL CAMINO REAL, SUITE 100
                                      SAN DIEGO, CALIFORNIA 92130
11                                    TELEPHONE:         858.252.6502
12                                    FACSIMILE:         858.252.6503

13                                    Attorneys for Defendants and Counter-Plaintiffs
                                      ESET, LLC and ESET, SPOL. S.R.O.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        14                                  17cv0183
     45111396.4
